DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to the preliminary amendment filed on 02/05/2021. 
Claim 3 has been amended, and claim 6 has been added.
	Claims 1-6 remain pending.


Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  

2.	Claims 3 and 6 recite “the slices”. Although these recitations are understood to refer to the plurality of slices disclosed in claim 1, from which claims 3 and 6 depend, Applicant is urged to amend these recitations to “the plurality of slices” in order to provide clear and consistent antecedent basis regarding which slices “the slices” is intended to refer to.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

3.	Claims 1 and 4 recite “a slice holding unit configured to” and “a signal control unit configured to”, and claim 5 recites “a slice information holding step of” and “a signal control step of”. These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, each of these limitations are modified by functional language but lack the structure necessary to perform the claimed functions. These elements are illustrated in FIG. 2 merely as boxes 23 and 25, respectively, within the slice subnet operation function 20. The written specification and drawings fail to provide any additional description of a particular structure or acts corresponding to these boxes for performing their respective functionalities. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2, 3, and 6 are rejected in view of their dependencies from claim 1.
 
4.	Claims 1, 4 and 5 recite “diversion degree information that is information on a resource amount which can be diverted to transmission and reception using a slice different from a slice in question, among resources regarding the slice in question”. It is first unclear whether the resources which can be diverted are resources of the different slice or the slice in question. Additionally, it is unclear what is meant by the resources being diverted to transmission and reception or how these resources are diverted using a slice different from a slice in question.
	For purposes of examination, this limitation is interpreted as holding information regarding an amount of resources which can be diverted from one slice to a different slice to be used for facilitating transmission and reception of information on a network.
	Claims 2, 3, and 6 are rejected in view of their dependency from claim 1.

5.	Claims 1 and 5 recite “resources of a slice different from the slice whose resources are insufficient to be diverted to transmission and reception of a signal using the slice whose resources are insufficient”. It is unclear whether it is the diversion of resources or the transmission and reception which uses the slice whose resources are insufficient. For purposes of examination, it is interpreted that resources of a slice different from the slice whose resources are insufficient are diverted to be used for the transmission and reception of a signal.
	Claims 2, 3 and 6 are rejected in view of their dependency from claim 1.

6.	Claims 2 recites “a ration of a resource amount that can be diverted to transmission and reception using a slice different from the slice in question, among the resources regarding the slice in question”. It is unclear whether the diversion is performed using the slice different from the slice in question, or whether resources of the slice different from the slice in question are used for transmission and reception. It is further unclear what is meant by “resources regarding the slice in question” at the end of the claim.
For purposes of examination, it is interpreted that the allowable diversion degree information is information for specifying a ratio amount of resources of a slice that can be diverted to transmission and reception of a signal associated with a different slice.
	Claim 6 is rejected in view of its dependency from claim 2.
 

7.	 Claims 3 and 6 recite “the slices are provided at a plurality of stages of a communication route”. It is unclear whether each of the slices are provided at each of the plurality of stages, or whether each of the slices are provided at one of a plurality of stages. For purposes of examination, it is interpreted that the plurality of stages are associated with some stage of a communication route.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnott et al. (US 2015/0358829) in view of Bert et al. (US 2014/0229941).

Regarding claim 1, Arnott teaches a slice operation device managing a plurality of slices each of which is a virtual network constructed on a network infrastructure and to each of which a service using the virtual network is allocated, the slice operation device comprising: 
a slice information holding unit configured to hold allowable diversion degree information that is information on a resource amount which can be diverted to transmission and reception using a slice different from a slice in question, among resources regarding the slice in question, the allowable diversion degree information being held for each of the plurality of slices (slice 0’s share of pool 1 is given by the size of its reserved pool proportion for slice 1 multiplied by the ratio of the size of the unused part of pool 1 to the combined size of slice 0’s and slice 1’s reserved pool proportions for slice 1, [0115]; a network operator’s ‘share’ may also include any part of a reserved proportion of any other network operator that is ‘assignable’ to that operator, in the current sub-frame, based on the applied sharing rules, [0119]; The amount of redistributed resource that each slice receives depends on the specific sharing rules that are used, [0163]); and 
a signal control unit configured to cause, in a case where resources of a slice among the plurality of slices have a high level of traffic, resources of a slice different from the slice whose resources have the high level of traffic to be diverted to transmission and reception of a signal using the slice whose resources have the high level of traffic, based on the allowable diversion degree information held by the slice information holding unit (If any slice does not need all of this resource (i.e. if tm,g,jpool≥tgreq) then that slice is considered to be satisfied and it is removed from further consideration by setting fg=0. In this case the excess amount tm,g,jpool-tgreq is returned to the pool to be redistributed amongst the remaining slices, [0147]; Since the requirements of ‘Slice 1’ have effectively already been satisfied by the virtual resources of ‘Pool 0’, all of the virtual resources of ‘Pool 1’ can effectively be distributed between ‘Slice 0’ and ‘Slice 2’ in proportion to their reserved pool proportions in ‘Pool 1’, [0151]).  
However, Arnott does not explicitly disclose a case where resources of a slice among the plurality of slices are insufficient.
Bert teaches a signal control unit configured to cause, in a case where resources of a slice among a plurality of slices are insufficient, resources of a slice different from the slice whose resources are insufficient to be diverted (determining whether one or more VMs needs any additional computing resources, [0026]; VM A is very demanding and often requires additional cache space. However, there is no available cache space. In this situation, according to embodiments of the invention, VM C can lease all or a portion of its 10% of available cache space to VM A, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a virtual entity with a high level of traffic might require additional resources in the system/method of Arnott as suggested by Bert in order to effectively process communicated requests. One would be motivated to combine these teachings in order to initiate leasing of available resources in response to a demand from the virtual entity requiring additional resources.


Regarding claim 2, Arnott teaches the slice operation device according to claim 1, wherein the allowable diversion degree information is information for specifying a ratio of a resource amount that can be diverted to transmission and reception using a slice different from the slice in question, among the resources regarding the slice in question (The slice weight for the respective set of one or more communication bearers for each network operator allowed to use said selected at least one virtual resource pool may be given by a ratio of the respective pool proportion, in that virtual pool, for that network operator, [0034]; The amount of redistributed resource that each slice receives depends on the specific sharing rules that are used, [0163]). 
 
Regarding claim 4, Arnott teaches a communication system comprising: 
a slice operation device configured to manage a plurality of slices each of which is a virtual network constructed on a network infrastructure (the communication resources available via shared base station 5 are treated as being disturbed into a number of virtual ‘resource pools’, [0079]) and to each of which a service using the virtual network is allocated (network operators will contract to be provided with a certain proportion (reserved proportion) of the resources available at the shared base station 5. A group of communication bearers authorised to use the reserved proportion of the available resources associated with a particular operator is referred to as that operator’s ‘slice’, [0078]); and a node configured to transmit a signal regarding user data to one of the plurality of slices managed by the slice operation device (resources can be allocated to user equipment using units of frequency referred to as physical resource blocks (PRBs), each of which represents the smallest unit of resources that can be allocated to any user equipment 3 transmitting/receiving data over the air interface, [0077]), the slice operation device including: 
a slice information holding unit configured to hold allowable diversion degree information that is information on a resource amount which can be diverted to transmission and reception using a slice different from a slice in question, among resources regarding the slice in question, the allowable diversion degree information being held for each of the plurality of slices (slice 0’s share of pool 1 is given by the size of its reserved pool proportion for slice 1 multiplied by the ratio of the size of the unused part of pool 1 to the combined size of slice 0’s and slice 1’s reserved pool proportions for slice 1, [0115]; a network operator’s ‘share’ may also include any part of a reserved proportion of any other network operator that is ‘assignable’ to that operator, in the current sub-frame, based on the applied sharing rules, [0119]; The amount of redistributed resource that each slice receives depends on the specific sharing rules that are used, [0163]); and 
a signal control unit configured to, in a case where resources of one of the plurality of slices have a high level of traffic, notify the node to use resources of a slice different from the slice whose resources have the high level of traffic, based on the allowable diversion degree information held by the slice information holding unit (If any slice does not need all of this resource (i.e. if tm,g,jpool≥tgreq) then that slice is considered to be satisfied and it is removed from further consideration by setting fg=0. In this case the excess amount tm,g,jpool-tgreq is returned to the pool to be redistributed amongst the remaining slices, [0147]; Since the requirements of ‘Slice 1’ have effectively already been satisfied by the virtual resources of ‘Pool 0’, all of the virtual resources of ‘Pool 1’ can effectively be distributed between ‘Slice 0’ and ‘Slice 2’ in proportion to their reserved pool proportions in ‘Pool 1’, [0151]), 
the node transmitting a signal regarding user data addressed to the slice whose resources have a high level of traffic, to the resources of the slice different from the slice whose resources have a high level of traffic, based on notification from the signal control unit (each operator can temporarily use more than its reserved proportion without compromising the amount of resources available to other operators, [0087]; The slice scheduler module 66 (which is part of and/or works in conjunction with the pool processor module 65) is operable to allocate PRBs for communication bearers belonging to each operator slice based on the respective reserved proportion of the available frequency resources for that operator in a given resource pool. The slice scheduler module 66 is operable to allocate PRBs for the operator slices according to the list of resource priorities maintained by the pool processor module 65, [0094]).  
However, Arnott does not explicitly disclose a case where resources of one of the plurality of slices are insufficient.
Bert teaches a signal control unit configured to, in the case where resources of one of a plurality of slices are insufficient, notify a node to use resources of a slice different from the slice whose resources are insufficient (determining whether one or more VMs needs any additional computing resources, [0026]; VM A is very demanding and often requires additional cache space. However, there is no available cache space. In this situation, according to embodiments of the invention, VM C can lease all or a portion of its 10% of available cache space to VM A, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a virtual entity with a high level of traffic might require additional resources in the system/method of Arnott as suggested by Bert in order to effectively process communicated requests. One would be motivated to combine these teachings in order to initiate leasing of available resources in response to a demand from the virtual entity requiring additional resources.

Regarding claim 5, Arnott teaches a slice operation method performed by a slice operation device managing a plurality of slices each of which is a virtual network constructed on a network infrastructure and to each of which a service using the virtual network is allocated, the method comprising: 
a slice information holding step of holding allowable diversion degree information that is information on a resource amount which can be diverted to transmission and reception using a slice different from a slice in question, among resources regarding the slice in question, the allowable diversion degree information being held for each of the plurality of slices (slice 0’s share of pool 1 is given by the size of its reserved pool proportion for slice 1 multiplied by the ratio of the size of the unused part of pool 1 to the combined size of slice 0’s and slice 1’s reserved pool proportions for slice 1, [0115]; a network operator’s ‘share’ may also include any part of a reserved proportion of any other network operator that is ‘assignable’ to that operator, in the current sub-frame, based on the applied sharing rules, [0119]; The amount of redistributed resource that each slice receives depends on the specific sharing rules that are used, [0163]); and 
a signal control step of causing, in a case where resources of one of the plurality of slices have a high level of traffic, resources of a slice different from the slice whose resources have the high level of traffic to be diverted to transmission and reception of a signal using the slice 37374794whose resources have the high level of traffic, based on the allowable diversion degree information held by the slice information holding step (If any slice does not need all of this resource (i.e. if tm,g,jpool≥tgreq) then that slice is considered to be satisfied and it is removed from further consideration by setting fg=0. In this case the excess amount tm,g,jpool-tgreq is returned to the pool to be redistributed amongst the remaining slices, [0147]; Since the requirements of ‘Slice 1’ have effectively already been satisfied by the virtual resources of ‘Pool 0’, all of the virtual resources of ‘Pool 1’ can effectively be distributed between ‘Slice 0’ and ‘Slice 2’ in proportion to their reserved pool proportions in ‘Pool 1’, [0151]).  
However, Arnott does not explicitly disclose a case where resources of one of the plurality of slices are insufficient.
Bert teaches a signal control step of causing, in a case where resources of one of a plurality of slices are insufficient, resources of a slice different from the slice whose resources are insufficient to be diverted (determining whether one or more VMs needs any additional computing resources, [0026]; VM A is very demanding and often requires additional cache space. However, there is no available cache space. In this situation, according to embodiments of the invention, VM C can lease all or a portion of its 10% of available cache space to VM A, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a virtual entity with a high level of traffic might require additional resources in the system/method of Arnott as suggested by Bert in order to effectively process communicated requests. One would be motivated to combine these teachings in order to initiate leasing of available resources in response to a demand from the virtual entity requiring additional resources.


9.	Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnott-Bert in view of Chan et al. (US 2019/0281494).

Regarding claim 3, Arnott teaches the slice operation device according to claim 1, 
wherein the slices are provided at a plurality of stages of a communication route for performing communication between a user terminal using the service and a service providing the service (Each operator may also provide one or more base stations or eNBs 4-A, 4-B, and 4-C as part of a radio access network (RAN) for allowing one or more mobile telephones, or other such user equipment 3-A, 3-B, and 3-C to connect to their network and receive the server, [0071]; When a particular communication instance is first initiated for a particular piece of user equipment 3 a communication bearer is set up, form the user equipment 3, for guiding the data being communicated through the network, [0077]), and 
wherein the slice operation device manages a plurality of the slices in a specific stage of the plurality of stages (The communications control module 63 is operable to control the communication between the shared base station 5 and the mobile telephones 3 and other network entities that are connected to the base station 5. The communications control module 63 also controls the separate flows of uplink and downlink user traffic and control data to be transmitted to the communication devices served by the shared base station 5 including, for example, control data for managing operation of the mobile telephones 3, [0091]; The communications control module 43 is operable to control the communication between the mobile telephone 3 and the base stations 4, 5. The communications control module 43 also controls the separate flows of uplink data and control data that are to be transmitted to the base station 5. The communications control module 43 also includes the scheduling compliance module 45, [0097]).
However, Arnott-Bert do not explicitly disclose a service server.
Chang teaches a service server providing a service (various network devices that provide various applications, services, or other type of end device assets, such as servers, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize servers in the system/method of Arnott-Bert as taught by Chang as providing services to users over a network. One would be motivated to combine these teachings in order to efficiently manage and control end-to-end communications between end users and the servers providing services on the network.

Regarding claim 6, Arnott teaches the slice operation device according to claim 2, 
wherein the slices are provided at a plurality of stages of a communication route for performing communication between a user terminal using the service and a service providing the service (Each operator may also provide one or more base stations or eNBs 4-A, 4-B, and 4-C as part of a radio access network (RAN) for allowing one or more mobile telephones, or other such user equipment 3-A, 3-B, and 3-C to connect to their network and receive the server, [0071]; When a particular communication instance is first initiated for a particular piece of user equipment 3 a communication bearer is set up, form the user equipment 3, for guiding the data being communicated through the network, [0077]), and 
wherein the slice operation device manages a plurality of the slices in a specific stage of the plurality of stages(The communications control module 63 is operable to control the communication between the shared base station 5 and the mobile telephones 3 and other network entities that are connected to the base station 5. The communications control module 63 also controls the separate flows of uplink and downlink user traffic and control data to be transmitted to the communication devices served by the shared base station 5 including, for example, control data for managing operation of the mobile telephones 3, [0091]; The communications control module 43 is operable to control the communication between the mobile telephone 3 and the base stations 4, 5. The communications control module 43 also controls the separate flows of uplink data and control data that are to be transmitted to the base station 5. The communications control module 43 also includes the scheduling compliance module 45, [0097]).
However, Arnott-Bert do not explicitly disclose a service server.
Chang teaches a service server providing a service (various network devices that provide various applications, services, or other type of end device assets, such as servers, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize servers in the system/method of Arnott-Bert as taught by Chang as providing services to users over a network. One would be motivated to combine these teachings in order to efficiently manage and control end-to-end communications between end users and the servers providing services on the network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jin et al.		US 10,841,236 – reserving a particular percentage of computing resources available at a computing cluster or network service provider for unscheduled jobs.

Twitchell		US 2012/0166653 – spawning a plurality of virtual machines for network connections.

Baugher et al.	US 2015/0358399 – determining at least some resources to allocate to a slice in response to a slice provisioning instructions based on availability of different resources.

Ding et al.		US 2016/0292007 – a portion of shared resources comprise a time-slice of a shared processing resource.

Patil et al.		US 2018/0219794 – reserve for a predetermined period at least a partially available portion of resources in one or more clusters when the portion is available.

Moldvai 		US 2019/0258530 – ranking semaphores based on an amount of the cluster resource available for reservation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451